ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
Jeffrey C. Stone Inc., d.b.a. Summit Builders      ) ASBCA No. 58372
                                                   )
Under Contract No. W912PL-10-C-0034                )

APPEARANCES FOR THE APPELLANT:                         John R. Jefferies, Esq.
                                                       Justin R. DePaul, Esq.
                                                        Fennemore Craig, P.C.
                                                        Phoenix, AZ

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       Gilbert H. Chong, Esq.
                                                        Engineer Trial Attorney
                                                        U.S. Army Engineer District, Los Angeles

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 7 January 2016




                                                     ministrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58372, Appeal of Jeffrey C. Stone
Inc., d.b.a. Summit Builders, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals